Citation Nr: 1141408	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in September 2011, the Veteran cancelled his hearing request.

FINDING OF FACT

Bilateral hearing loss has been manifest by Level I hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in September 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this letter was sent prior to the November 2006 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records have been obtained.  Treatment records have been obtained.  The Veteran has not identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

In August 2006, the Veteran remarked that his hearing had deteriorated to a point where he had difficulty communicating in group conversations.  He mentioned that he recently stepped off of a curb and was almost hit by a car that he did not hear coming.

In October 2006, M.W.C., the Veteran's spouse, remarked that the Veteran often needed to have statements repeated.  She related that the Veteran often did not hear what was going on around him.  She added that the Veteran worked as a supervisor and needed to be astute and confident.

The Veteran stated in October 2006 that hose hearing had always been a problem.  He had difficulty communicating in group conversations and in situations where there was peripheral noise.

On VA audiological examination in October 2006, the examiner recorded the Veteran's reported history of hearing loss.  It was noted that the Veteran had to look at his wife in order to understand her.  On audiological testing, pure tone thresholds, in decibels (dB), were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
10
05
50
90
LEFT
05
05
35
55

Pure tone threshold averages were 39 dB in the right ear and 25 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The audiologist found that, as for the right ear, the Veteran had a moderate to severe sensorineural high frequency hearing loss.  The assessment for the left ear was moderate high frequency sensorineural hearing loss.

In his January 2007 Notice of Disagreement, the Veteran remarked that he was able to pick up words that were distinctly said wearing headphones in a soundproof box, but he had a great deal of difficulty making out simple conversations in the outside world.

In August 2007, the Veteran submitted an uninterpreted audiogram from a private audiologist.  An August 2007 letter from J.J.K., M.D., F.A.C.S., reflects that the Veteran had a bilateral hearing loss focused primarily in the range from 3000 through 8000 Hertz.  Dr. K. mentioned that audiograms showed a notched appearance with the worst hearing levels between 4000 and 6000 Hertz.  Speech discrimination was 88 percent in the right ear and 92 percent in the left ear.  He opined that the Veteran had high frequency sensorineural hearing loss.

On VA examination in November 2007, the examiner noted that the Veteran had difficulty hearing in situations involving background noise.  It was further noted that the Veteran had to look at his wife to understand what she was saying.  On audiological testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
15
10
65
85
LEFT
10
05
40
60

Pure tone threshold averages were 44 dB in the right ear and 29 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The audiologist found that, as for the right ear, the Veteran had a moderately severe to severe high frequency sensorineural hearing loss.  The assessment for the left ear was mild to moderately severe high frequency sensorineural hearing loss.

On VA examination in November 2009, the audiologist recounted the Veteran's history of hearing loss.  It was noted that the Veteran could not understand conversations in the presence of background noise.  It was further noted that the Veteran was unable to focus at times at work.  On audiological testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
15
10
65
90
LEFT
05
10
40
50

Pure tone threshold averages were 45 dB in the right ear and 26 dB in the left ear.  Speech discrimination scores were 94 percent in the right ear and 98 percent in the left ear.  The audiologist found that, as for the right ear, the Veteran had moderately severe to profound high frequency sensorineural hearing loss.  The assessment for the left ear was moderate high frequency sensorineural hearing loss.

As a preliminary matter, the Board notes that the Veteran does not present an exceptional pattern of hearing impairment according to VA regulations, as the pure tone threshold at all four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more at any time throughout the appeal.  See 38 C.F.R. § 4.86 (2011).  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

Application of the findings of the October 2006 examination to Table VI reveals Level I hearing in the right ear and level I hearing in the left ear.  Application of the findings of the November 2007 examination to Table VI reveals Level I hearing in the right ear and level I hearing in the left ear.  Application of the findings of the November 2009 examination to Table VI reveals Level I hearing in the right ear and level I hearing in the left ear.  Nonetheless, application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2011).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, each of the VA examiners of record described the Veteran's difficulty with hearing in social settings and in situations involving background noise.  Additionally, they each remarked on the Veteran's need to face his spouse in order to understand what she was saying.  Thus, the examiners described the functional effects caused by the Veteran's hearing disability, and the examination reports satisfied the requirements of Martinak.

The Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's bilateral hearing loss disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


